Opinion
ALDRICH, J.

INTRODUCTION

Harold L. Bostick suffered severe, disabling injuries while working out at Gold’s Gym, Inc. (Gold’s Gym), on weight-lifting equipment manufactured *84by Flex Equipment Company, Inc. (Flex). Bostick sued both Flex and Gold’s Gym. Gold’s Gym cross-complained against Flex for equitable indemnity. The cross-complaint was severed for separate trial. Prior to the conclusion of the trial on the complaint, Bostick entered into a settlement with Gold’s Gym for $7.3 million. The jury returned a verdict awarding Bostick nearly $3.3 million in economic damages and $13 million in noneconomic damages, and later awarded $1 in punitive damages. The jury apportioned 90 percent of the fault to Flex, 10 percent to Bostick, and 0 percent fault to “other entities.” The trial court reduced Bostick’s award against Flex by the full amount of the $7.3 million settlement and entered a judgment in favor of Bostick. Thereafter, the trial court entered judgment in favor of Gold’s Gym on its cross-complaint against Flex for equitable indemnity in the full amount of the $7.3 million settlement.
Both Flex and Bostick appeal from the judgment. In its appeal, Flex challenges the $13 million verdict for noneconomic damages, contending the jury awarded punitive damages in the guise of damages for pain and suffering because of an instructional error. In his appeal, Bostick contends that Proposition 51 applies to this case with the result that Flex is only severally liable for Bostick’s noneconomic damages. He argues further that the trial court erred in setting off the full amount of his $7.3 million settlement with Gold’s Gym, because the setoff should be limited to that portion of the settlement attributable to economic damages only. Flex also appeals from the judgment on the cross-complaint granting equitable indemnity in favor of Gold’s Gym. It contends that the finding by the jury in the action on the complaint that the percentage of fault attributable to “other entities” was zero is not collateral estoppel and therefore is not binding on Flex in the Gold’s Gym cross-action.
In the published portion of this opinion, we hold that the trial court did not err in reducing Bostick’s award of damages by the full amount of his settlement with Gold’s Gym. In reaching this conclusion, we follow Wimberly v. Derby Cycle Corp. (1997) 56 Cal.App.4th 618 [65 Cal.Rptr.2d 532] (Wimberly), which holds that Proposition 51,1 which made liability for noneconomic damages several only rather than joint and several, does not apply in a strict products liability action involving a single indivisible injury because liability is imposed under this doctrine irrespective of fault. On this point, we disagree with the concurring opinion. Additionally, we hold with respect to Gold’s Gym’s cross-action for equitable indemnity, that the jury’s finding in the trial on the complaint, namely that the percentage of fault attributable to “other entities” was zero, is not collateral estoppel so as to bind Flex.
*85In the unpublished portion of the opinion, we hold that the trial court did not commit instructional error with respect to the award of noneconomic damages and there was no prejudice. Accordingly, we affirm the judgment on the complaint and reverse the judgment on the cross-complaint.

FACTUAL AND PROCEDURAL BACKGROUND

1. Factual Background
Bostick, at the time a 31-year-old law student, was exercising and lifting weights at a facility owned by Gold’s Gym in Venice, California in January 2001 when he collapsed while doing squats using a Smith machine manufactured by Flex. A Smith machine has a barbell that rests on the user’s shoulders and moves up and down between guide rods as the user performs squats by bending and extending his legs. On the machine Bostick was using, hooks attached to the barbell rested on pegs and supported the barbell when the machine was not in use. By rotating the barbell, the user could disengage the hooks, allowing the barbell to move up and down between the guide rods. Upon completing the exercise, the user could rotate the barbell to engage the hooks and support the barbell. There were pegs every six inches along the guide rods. The guide rods were 10 degrees from the perpendicular, so the barbell moved slightly toward the user as it traveled down.
Bostick was lifting over 300 pounds on the machine at the time of the accident. He had performed several sets of six to 10 repetitions each at lower weights. He did not have another person standing by, known as a spotter, to relieve him of the weight if necessary. He was extending his legs and had almost reached a full extension when he noticed that something did not feel right, and collapsed to the floor. Bostick fell straight down under the weight of the barbell, which came to rest on his neck, pushing his head forward. He felt no pain and was unable to move his legs. He suffered a broken neck and severe injury to his spinal cord.
Bostick was hospitalized for three weeks in intensive and critical care, and then spent nine weeks at a rehabilitation hospital and seven months at a veterans’ hospital. He continued to receive outpatient rehabilitative care until January 2002, when he resumed his law school education. The injury rendered him severely disabled.
2. Trial Court Proceedings
Bostick filed a complaint against Gold’s Gym and Flex in April 2001. His first amended complaint alleged counts against both defendants for negligence, strict liability for product defects and failure to warn, and breach of *86implied warranty. Defendants, in their answers, alleged as affirmative defenses that their liability to Bostick, if any, should be reduced in proportion to the comparative fault of other persons and that their liability for noneconomic damages should be several only pursuant to Civil Code section 1431.2. Defendants each filed a cross-complaint against the other seeking declaratory relief of a right of equitable indemnity. The court granted Bostick leave to file a second amended complaint, which he filed in November 2002, adding allegations to support an award of punitive damages. Bostick filed a third amended complaint naming Brunswick Corporation and Life Fitness (collectively, Life Fitness) as additional defendants who allegedly may have manufactured the exercise equipment. Life Fitness settled with Bostick before trial.
The jury trial commenced in June 2003. The court severed the cross-complaints from the complaint and tried only the complaint. The court granted a nonsuit in favor of Gold’s Gym on the implied warranty count. After the close of evidence, involving five weeks of testimony, but before closing arguments, Bostick dismissed his negligence cause of action against Gold’s Gym with prejudice and settled his products liability counts against Gold’s Gym for $7.3 million.2 The trial court granted a nonsuit motion on the breach of warranty claim. The court found that the settlement was in good faith and, pursuant to Code of Civil Procedure section 877.6,3 dismissed Flex’s cross-complaint against Gold’s Gym.
The jury thereafter returned special verdicts in favor of Bostick and against Flex finding that there was a design defect or a failure to warn of a defect in the Smith machine, that Flex was negligent, that Bostick’s comparative fault also contributed to his injury, and that Bostick suffered $3,274,966 in economic damages and $13 million in noneconomic damages. The jury found that the comparative fault of Flex was 90 percent, the comparative fault of Bostick was 10 percent, and the comparative fault of “other entities” was 0 percent. The jury also found by clear and convincing evidence that Flex was guilty of malice or oppression. In the second phase of trial, the jury awarded punitive damages of $1.
As noted, the trial court determined that Bostick’s settlement with Gold’s Gym was made in good faith. The court concluded that because Bostick’s injuries were caused solely by a defective product and Flex and Gold’s Gym *87were in the same chain of distribution, Wimberly, supra, 56 Cal.App.4th 618, compelled the conclusion that Proposition 51 did not apply. The court stated further that Bostick’s settlement with Gold’s Gym was based on strict products liability only because he had dismissed the negligence cause of action as against Gold’s Gym, so the only basis of claimed liability common to both Gold’s Gym and Hex was for strict products liability. The court, applying Wimberly, concluded that the claimed liability common to Gold’s Gym and Flex was fully joint and several and therefore concluded that Hex was entitled to a setoff of the full amount of the $7.3 million settlement. The court entered judgment against Hex awarding Bostick a total of $16,274,966 in compensatory damages, reduced by 10 percent for his comparative fault, and further reduced by the $7.3 million setoff and by a $26,156 setoff for the settlement with Life Fitness, plus $1 in punitive damages, for a net award of $7,321,314.
Bostick moved to vacate the judgment and enter a new judgment with a reduced setoff for the Gold’s Gym settlement and no setoff for the Life Fitness settlement. Hex moved for a new trial on the grounds, inter alia, the award of noneconomic damages was excessive. The court denied both motions. The court later entered a corrected judgment in favor of Bostick with no setoff for the Life Fitness settlement, awarding him a net total of $7,347,470. Bostick and Flex both appeal from the judgment (case No. B171567).
Gold’s Gym then moved for judgment on the pleadings on its cross-complaint for equitable indemnity against Hex based on the jury’s finding that Gold’s Gym was without fault.4 Gold’s Gym argued that it was entitled to total equitable indemnity because Hex was solely responsible for Bostick’s injury. The court granted the motion and entered a judgment against Hex awarding Gold’s Gym $7.3 million. Flex appeals from that judgment (case No. B173455). The court denied Gold’s Gym’s motion for an award of attorney fees. We consolidated the two appeals for disposition in a single opinion.

DISCUSSION

1. Flex Has Not Shown Prejudicial Error with Respect to the Award of Noneconomic Damages*
*882. A Defendant in a Strict Products Liability Action Is Jointly and Severally Liable to the Plaintiff for Noneconomic Damages Because Liability Is Imposed as a Matter of Public Policy and Is Not Based on Fault
a. Strict Products Liability Principles
The doctrine of strict products liability imposes strict liability in tort on all of the participants in the chain of distribution of a defective product. (Greenman v. Yuba Power Products, Inc. (1963) 59 Cal.2d 57, 63 [27 Cal.Rptr. 697, 377 P.2d 897] (Greenman); Vandermark v. Ford Motor Co. (1964) 61 Cal.2d 256, 262-263 [37 Cal.Rptr. 896, 391 P.2d 168].) In first articulating this theory of liability, Justice Traynor in Escola v. Coca Cola Bottling Co. (1944) 24 Cal.2d 453 [150 P.2d 436] suggested that a manufacturer “incurs an absolute liability” for placing a product on the market, knowing it will be used without inspection, when that article proves to have a defect that causes injury (id. at pp. 461-462, italics added (conc. opn. of Traynor, J.)), i.e., the manufacturer would be hable “without reference to fault.” (Malone, Contrasting Images of Torts—The Judicial Personality of Justice Traynor (1961) 13 Stan. L.Rev. 779, 804.)
The chief justification for creating the strict products liability doctrine was “to insure that the costs of injuries resulting from defective products are borne by the manufacturers that put such products on the market rather than by the injured persons who are powerless to protect themselves.” (Greenman, supra, 59 Cal.2d at p. 63, citing Prosser, Strict Liability to the Consumer (1960) 69 Yale L.J. 1099 & Escola v. Coca Cola Bottling Co., supra, 24 Cal.2d at p. 461 (conc. opn. of Traynor, J.).) Vandermark v. Ford Motor Co., supra, 61 Cal.2d 256, extended strict liability for a defective product to retailers because they “are an integral part of the overall producing and marketing enterprise that should bear the cost of injuries . . . .” (Id. at p. 262, italics added.) Additional public policies motivating the creation of the strict products liability theory are “(1) to provide a ‘short cut’ to liability where negligence may be present but is difficult to prove; (2) to provide an economic incentive for improved product safety; (3) to induce the reallocation of resources toward safer products; and (4) to spread the risk of loss among all who use the product.” (Pierce v. Pacific Gas & Electric Co. (1985) 166 Cal.App.3d 68, 83 [212 Cal.Rptr. 283], citing, among others, Cronin v. J.B.E. Olson Corp. (1972) 8 Cal.3d 121, 133 [104 Cal.Rptr. 433, 501 P.2d 1153] & Escola v. Coca Cola Bottling Co., supra, 24 Cal.2d at pp. 461-462; accord, Barrett v. Superior Court (1990) 222 Cal.App.3d 1176, 1186 [272 Cal.Rptr. 304]; Vandermark v. Ford Motor Co., supra, 61 Cal.2d at pp. 262-263.)
Under the doctrine of strict products liability, the liability of all defendants in the chain of distribution “is joint and several.” (Kaminski v. *89Western MacArthur Co. (1985) 175 Cal.App.3d 445, 455-456 [220 Cal.Rptr. 895]; Wimberly, supra, 56 Cal.App.4th at p. 628.) Accordingly, each of those defendants can be held liable to the plaintiff for all damages caused by a defective product reduced only by the plaintiff’s comparative fault. (Daly v. General Motors Corp. (1978) 20 Cal.3d 725, 736-737 [144 Cal.Rptr. 380, 575 P.2d 1162].)
b. Proposition 51
“California’s system of ‘comparative fault’ seeks to distribute tort damages proportionately among all who caused the harm. However, even after judicial adoption of the comparative fault system, every culpable tort defendant, regardless of his or her degree of fault, remained ‘jointly and severally’ liable to pay any damages attributable to the fault of others who failed to contribute their proportionate share. This rule of joint and several liability applied not only to the injured person’s ‘economic’ damages, such as medical costs and lost earnings, but to ‘non-economic’ damages like emotional distress, pain, and suffering.” (DaFonte v. Up-Right, Inc. (1992) 2 Cal.4th 593, 595 [7 Cal.Rptr.2d 238, 828 P.2d 140].)
In 1986, the voters of California passed Proposition 51, which modified the system of joint and several liability for damages (DaFonte v. Up-Right, Inc., supra, 2 Cal.4th at pp. 598-600) as set forth in American Motorcycle Assn. v. Superior Court (1978) 20 Cal.3d 578, 586-587 [146 Cal.Rptr. 182, 578 P.2d 899]. As noted, the initiative amended Civil Code section 1431 and added sections 1431.1 through 1431.5. Section 1431.1 states that as the result of joint and several liability, defendants who are perceived to have “deep pockets” or insurance coverage were included in litigation “even though there was little or no basis for finding them at fault,” and that defendants were held liable for all the damage when they were found to share only “a fraction of the fault.” (§ 1431.1, subd. (b).) Civil Code section 1431.1 decries the “inequity and injustice” of such a system and states that it has threatened local governments, public agencies, private individuals, and businesses with financial ruin. (§ 1431.1, subd. (a).) It states, “to remedy these inequities, defendants in tort actions shall be held financially liable in closer proportion to their degree of fault. To treat them differently is unfair and inequitable.” (§ 1431.1, subd. (c).)
Civil Code section 1431.2, subdivision (a) states: “In any action for personal injury, property damage, or wrongful death, based upon principles of comparative fault, the liability of each defendant for non-economic damages shall be several only and shall not be joint. Each defendant shall be liable only for the amount of non-economic damages allocated to that defendant in direct proportion to that defendant’s percentage of fault, and a separate *90judgment shall be rendered against that defendant for that amount.” Thus, in an action subject to Proposition 51, each tortfeasor remains jointly and severally liable to the plaintiff for economic damages, but is liable to the plaintiff for only its proportionate share of noneconomic damages. (DaFonte v. Up-Right, Inc., supra, 2 Cal.4th at p. 600.)
c. Wimberly
In Wimberly, the plaintiff suffered injuries when the fork assembly on his bicycle broke. He brought a strict products liability action against the designer, manufacturer, and seller of the fork assembly, among others. After settling with a number of the defendants before trial, the plaintiff proceeded at trial against the producer-distributor defendant only. (Wimberly, supra, 56 Cal.App.4th at pp. 623-624.) After the jury returned a verdict against it, the defendant appealed contending the trial court erred in refusing to apply Proposition 51 to require the jury to apportion “fault” among it and the other defendants in the chain of distribution. (Id. at p. 623.) Wimberly rejected this contention.
Wimberly held that Proposition 51 did not modify the common law rule that defendants in an action for strict products liability who are in the chain of distribution of the same defective product are jointly and severally liable for all of the plaintiff’s economic and noneconomic damages. (Wimberly, supra, 56 Cal.App.4th at p. 633.) In reaching its conclusion, Wimberly relied on three opinions by this court holding that Proposition 51 does not relieve defendants whose liability was solely vicarious of all liability for noneconomic damages. (Wimberly, supra, at pp. 629-630.) We held in those cases that if a defendant’s liability is based entirely on a rule of law that imposes liability without fault and is not based on the defendant’s independent conduct, the defendant is liable to the plaintiff for noneconomic damages in the same amount as the person whose liability is imputed to the defendant. (Srithong v. Total Investment Co. (1994) 23 Cal.App.4th 721, 728 [28 Cal.Rptr.2d 672] [Proposition 51 does not apply where liability imposed vicariously by virtue of defendants’ status as lessors under nondelegable duty doctrine]; Rashtian v. BRAC-BH, Inc. (1992) 9 Cal.App.4th 1847, 1853-1854 [12 Cal.Rptr.2d 411] [Proposition 51 does not apply where liability imposed on defendant vicariously by permissive user statutes as matter of public policy]; Miller v. Stouffer (1992) 9 Cal.App.4th 70, 84 [11 Cal.Rptr.2d 454] [Proposition 51 does not apply where liability imposed on defendant vicariously via doctrine of respondeat superior].) In reaching our conclusion, we noted that application of Proposition 51 “necessarily requires independently acting tortfeasors who have some fault to compare.” (Rashtian, supra, at p. 1851.) However, we reasoned, “vicarious liability is a departure from the general tort principle that liability is based on fault” (Srithong, supra, at p. 726), where *91for “deliberate reasons of public policy, a defendant who is without fault is subject to vicarious liability for the negligence of another.” (Miller, supra, at p. 85.) We concluded that the voters intended Proposition 51 to require apportionment of liability among persons at fault, but did not intend the measure to eliminate vicarious liability for noneconomic damages. (Rashtian, supra, at p. 1854; Miller, supra, at pp. 84-85; see Srithong, supra, at p. 728.)
Strict products liability is similar to vicarious liability, Wimberly determined, because under both theories, liability is imposed on the defendant to serve analogous public policies. (Wimberly, supra, 56 Cal.App.4th at p. 630.) Wimberly quoted at length from our Supreme Court: “While strict product liability is not commonly referred to as ‘vicarious liability,’ in Far West Financial Corp. v. D & S Co. (1988) 46 Cal.3d 796, 813, footnote 13 [251 Cal.Rptr. 202, 760 P.2d 399], the court noted the concepts’ similarities: ‘In many instances—for example, strict product liability—tort law places “direct” liability on an individual or entity which may have exercised due care in order to serve the public policies of a fair allocation of the costs of accidents or to encourage even greater safety efforts than are imposed by the due care standard. (See, e.g., Greenman v. Yuba Power Products, Inc., [supra,] 59 Cal.2d 57, 63. . . .) As a leading text on torts explains, the modem justification for vicarious liability closely parallels the justification for imposing liability on the nonnegligent manufacturer of a product: “What has emerged as the modem justification for vicarious liability is a mle of policy, a deliberate allocation of risk. The losses caused by the torts of employees, which as a practical matter are sure to occur in the conduct of the employer’s enterprise, are placed upon that enterprise itself, as a required cost of doing business. They are placed upon the employer because, having engaged in an enterprise, which will on the basis of all past experience involve harm to others through the torts of employees, and sought to profit by it, it is just that he, rather than the innocent plaintiff, should bear them; and because he is better able to absorb them, and to distribute them, through prices, rates or liability insurance, to the public, and so to shift them to society, to the community at large.” [Citation.]’ ” (Wimberly, supra, at p. 630, italics added by Wimberly; cf. Mary M. v. City of Los Angeles (1991) 54 Cal.3d 202, 209 [285 Cal.Rptr. 99, 814 P.2d 1341] [among policies behind respondeat superior doctrine is to “ensure that the victim’s losses will be equitably borne by those who benefit from the enterprise that gave rise to the injury”]; see Barry v. Raskov (1991) 232 Cal.App.3d 447, 455 [283 Cal.Rptr. 463] [“The law has long recognized one party may owe a duty to another which, for public policy reasons, cannot be delegated.”].) As with vicarious liability, strict products liability is motivated by the deliberate public policy decisions to hold a defendant liable by virtue of the defendant’s status, rather than its conduct. Because strict products liability is similar to vicarious liability in that, under either doctrine, a defendant can be held hable regardless of *92whether the defendant was negligent, Wimberly concluded that “the reasoning of Miller, Rashtian and Srithong applies equally here.” (Wimberly, supra, at p. 630.)
Wimberly explained why Proposition 51 should not apply to strict products liability cases. To limit a defendant’s responsibility in strict products liability for noneconomic damages to a proportionate share based on fault would undermine the purpose of strict products liability: “[T]he potential reduction or elimination of a plaintiffs recovery for noneconomic damages through apportionment of ‘fault’ would reallocate the risks accompanying use of defective products and utterly defeat the principal policy reasons for the adoption of strict product liability.” (Wimberly, supra, 56 Cal.App.4th at p. 632.) “To any extent the concept of ‘fault’ applies, it is only ‘ “equated with the responsibility for placing a defective product into the stream of commerce ....”’ [Citation.]” (Ibid., quoting Barrett v. Superior Court, supra, 222 Cal.App.3d at p. 1189.) “Further, potentially reducing or eliminating the defendant’s responsibility for noneconomic damages would thwart the public policy of insuring the costs of injuries caused by defective products are borne by tho.se putting them on the market, ‘rather than by the injured persons who are powerless to protect themselves.’ (Greenman v. Yuba Power Products, Inc., supra, 59 Cal.2d at p. 63.) Responsibility is to be fixed ‘wherever it will most effectively reduce the hazards to life and health inherent in defective products that reach the market.’ (Escola v. Coca Cola Bottling Co., supra, 24 Cal.2d at p. 462.) Potentially leaving the plaintiff with little or no recovery for pain and suffering and other noneconomic damages disserves this purpose. ... [f] In sum, the retention of ‘joint and several liability’ of parties in a defective product’s chain of distribution for the plaintiffs full damages without a showing of negligence is essential to the theory of strict product liability.” (Wimberly, supra, at pp. 632-633.)
Wimberly stated: “Accordingly, we hold Proposition 51 has no application in a strict product liability case where, as here, the plaintiffs injuries are caused solely by a defective product. A strictly hable defendant cannot reduce or eliminate its responsibility to the plaintiff for all injuries caused by a defective product by shifting blame to other parties in the product’s chain of distribution who are ostensibly more at ‘fault,’ and therefore may be negligent as well as strictly liable. The defendant’s recourse, if not precluded by good faith settlement principles, lies in an indemnity action. [Citations.] [Fn. omitted.]” (Wimberly, supra, 56 Cal.App.4th at p. 633; accord, Springmeyer v. Ford Motor Co. (1998) 60 Cal.App.4th 1541, 1575-1576 [71 Cal.Rptr.2d 190].)
*93d. Proposition 51 Does Not Apply in This Strict Products Liability Action Involving a Single Defective Product Where All Defendants Are in the Same Chain of Distribution
This case is no different from Wimberly, which is well-reasoned and, along with the cases upon which it relies, persuasive. Bostick’s injuries were caused by a single defective product. Flex was found liable under the strict products liability theory.7 The doctrine of strict products liability attaches without regard to fault as a matter of social policy. Thus, Proposition 51, which by its terms applies to actions “based upon principles of comparative fault” (Civ. Code, § 1431.2, subd. (a)), is not triggered by facts of this case. To apportion the noneconomic damages under Proposition 51 would be to reduce or potentially eliminate a plaintiff’s recovery of noneconomic damages, which are often far greater than the economic damages, thereby reallocating the risks and losses associated with the use of defective products and utterly defeating the principal social justifications for the adoption of strict products liability. (Wimberly, supra, 56 Cal.App.4th at p. 632.)
Some have observed that liability for noneconomic damages can be apportioned because strict products liability is not liability without fault. (See Daly v. General Motors Corp., supra, 20 Cal.3d at p. 739; Wilson v. John Crane, Inc. (2000) 81 Cal.App.4th 847, 853 [97 Cal.Rptr.2d 240].) Yet, as Wimberly explained, the only “fault” relevant in strict products liability cases, if any, is the defendant’s participation in the chain of distribution of a defective product. (Wimberly, supra, 56 Cal.App.4th at p. 632; see also Barrett v. Superior Court, supra, 222 Cal.App.3d at p. 1189.) That is, liability under the strict products liability doctrine—just as with vicarious liability—is imposed on a defendant irrespective of negligence, as a matter of social policy, not because of independent and culpable conduct. It is imposed on defendants because of their status as a member of the chain of distribution. (Wimberly, supra, at pp. 630, 632-633, citing Greenman, supra, 59 Cal.2d at p. 63; accord, Malone, Contrasting Images of Torts, supra, 13 Stan. L.Rev. at p. 804; Pierce v. Pacific Gas & Electric Co., supra, 166 Cal.App.3d at p. 83.) Defendants in strict products liability cases are not joint tortfeasors in the traditional sense. Their liability attaches regardless of the extent of their participation in the conduct that caused the plaintiff’s injuries. These defendants are not independent tortfeasors, but are held responsible by reason of liability imposed by a rule of law bom of public policy. (See, e.g., Rashtian v. BRAC-BH, Inc., supra, 9 Cal.App.4th at p. 1852.) Thus, the defendants within the chain of distribution of a defective product are viewed “ ‘as a *94single entity.’ ” (Kesmodel v. Rand (2004) 119 Cal.App.4th 1128, 1142-1143 [15 Cal.Rptr.3d 118].) By its terms, Proposition 51 is not triggered in a case of strict products liability where there is one defective product and all of the defendants are in the same chain of distribution. The reason is that in strict products liability cases, there is no fault to compare. All defendants are liable for the same conduct. (Ibid.)
Indeed, applying concepts of “fault” in a strict products liability case would defeat the very purposes of the doctrine because it would reimpose on the plaintiff the burden of proving negligence—an obligation that the doctrine was designed to eliminate. (Daly v. General Motors Corp., supra, 20 Cal.3d at p. 736; Wimberly, supra, 56 Cal.App.4th at p. 632; Pierce v. Pacific Gas & Electric Co., supra, 166 Cal.App.3d at p. 83.) Application of Proposition 51 to abolish joint liability for noneconomic damages based on fault would also allow defendants to escape liability for such damages while avoiding the risks incident in their enterprise, thereby undermining the goals of spreading the risk throughout society and inducing safety. (Wimberly, supra, at p. 633.) Effectively, to hold, as the concurring opinion urges, that Proposition 51 eliminates liability for noneconomic damages for all defendants beyond that attributable to their fault would abrogate the doctrine of strict products liability imposed strictly based on status and irrespective of fault.
Neither Daly v. General Motors Corp., supra, 20 Cal.3d 725, nor Safeway Stores, Inc. v. Nest-Kart (1978) 21 Cal.3d 322 [146 Cal.Rptr. 550, 579 P.2d 441], changes our conclusion. Daly held that in an action for strict products liability, the plaintiff’s recovery could be reduced in proportion to the plaintiff’s comparative fault. (Daly, supra, at pp. 736-737.) As Wimberly explained, even where the plaintiff’s comparative fault is factored in, the plaintiff is still not required to prove that the manufacturer or the distributor was negligent in the production, design, or selling of the defective product. “ ‘Defendant’s liability for injuries caused by a defective product remains strict.’ ” (Wimberly, supra, 56 Cal.App.4th at p. 631, quoting Daly, supra, at pp. 736-737, italics added by Wimberly.) Nor were the other principles justifying the doctrine of strict products liability undermined by the Daly rule. The defendant manufacturer continues to be responsible for the costs of compensating the victim injured by the defective product—even if the damages are proportionately reduced—and the incentives for making safer products remain intact. (Wimberly, supra, at p. 631.)8
*95Safeway held that comparative fault principles provided the bases for apportionment of liability between defendants, one of whose liability to the plaintiff was based on strict products liability and the other of whose liability was largely premised on negligence. (Safeway Stores, Inc. v. Nest-Kart, supra, 21 Cal.3d at p. 330.) A case involving equitable indemnity, Safeway does not alter our conclusion. Safeway explained, “Nothing in the rationale of strict product liability conflicts with a rule which apportions liability between a strictly liable defendant and other responsible tortfeasors.” (Ibid.) The court there also observed, “In the instant case the jury found that Safeway was itself negligent in failing to safely maintain its carts, and thus Safeway’s liability is in no sense solely derivative or vicarious. Accordingly, we have no occasion to determine in this case whether the comparative indemnity doctrine should be applied in a situation in which a party’s liability is entirely derivative or vicarious in nature. [Citations.]” (Id. at p. 332, fn. 5, italics added.) Just as Safeway was not applicable to Wimberly, it is inapplicable here where “plaintiff’s injuries were caused solely by a defective product and the only parties among whom ‘fault’ can be apportioned under Proposition 51 are in its chain of distribution.” (Wimberly, supra, 56 Cal.App.4th at p. 632.)9
In sum, following Wimberly, supra, 56 Cal.App.4th 618, we hold that in a strict products liability action involving a single defective product where all of the defendants are in the same chain of distribution, Proposition 51 does not eliminate the liable defendant’s joint responsibility for noneconomic damages because that defendant’s liability is not based on fault but rather is imposed by a rule of law as a matter of public policy.
*96In light of this conclusion, we need not reach Bostick’s contention that because Proposition 51 applies to this case, the setoff required by Code of Civil Procedure section 877 for a good faith settlement should be limited to that portion of the settlement attributable to economic damages only. Nonetheless, we are constrained to observe that the consequence of disagreeing with Wimberly and applying Proposition 51 to this case is that the concurring opinion necessarily must address and disregard the longstanding and widely accepted precedent for allocating setoffs under Proposition 51 and Code of Civil Procedure section 877. The doctrine of stare decisis presents a “formidable obstacle” to the reconsideration of law relied on for 15 years. (People v. Garcia (2006) 39 Cal.4th 1070, 1080 [48 Cal.Rptr.3d 75, 141 P.3d 197].) “ ‘It is, of course, a fundamental jurisprudential policy that prior applicable precedent usually must be followed even though the case, if considered anew, might be decided differently by the current justices. This policy, known as the doctrine of stare decisis, “is based on the assumption that certainty, predictability and stability in the law are the major objectives of the legal system; i.e., that parties should be able to regulate their conduct and enter into relationships with reasonable assurance of the governing rules of law.” ’ [Citation.]” (Ibid.) The change in the law of Proposition 51 compels an unnecessary reconsideration of long-honored precedent with respect to the allocation of setoffs under section 877. We conclude that the computation should not be changed.
3. The Jury’s Apportionment of Fault Between Flex and “Other Entities” Is Not Collateral Estoppel Against Flex in Gold’s Gym’s Cross-action
a. Principles of Collateral Estoppel
The court entered a judgment on the pleadings awarding Gold’s Gym total equitable indemnity on its cross-complaint against Flex based on the jury’s finding that the percentage of fault attributable to “other entities” was zero. The ruling was based on the doctrine of collateral estoppel.
Collateral estoppel or issue preclusion bars the relitigation of an issue that was previously adjudicated if (1) the issue is identical to an issue decided in a prior proceeding; (2) the issue was actually litigated; (3) the issue was necessarily decided; (4) the decision in the prior proceeding is final and on the merits; and (5) the party against whom collateral estoppel is asserted was a party to the prior proceeding or in privity with a party to the prior proceeding. (Lucido v. Superior Court (1990) 51 Cal.3d 335, 341 [272 Cal.Rptr. 767, 795 P.2d 1223].) “The ‘identical issue’ requirement addresses whether ‘identical factual allegations’ are at stake in the two proceedings, not whether the ultimate issues or dispositions are the same. [Citation.]” (Id. at *97p. 342.) The “necessarily decided” requirement means only that the resolution of the issue cannot have been “ ‘entirely unnecessary’ to the judgment in the initial proceeding.” (Ibid.)
The purposes of collateral estoppel are to prevent inconsistent judgments that undermine the integrity of the judicial system, promote judicial economy by minimizing repetitive litigation, and protect litigants from harassment by vexatious litigation. (Vandenberg v. Superior Court (1999) 21 Cal.4th 815, 829 [88 Cal.Rptr.2d 366, 982 P.2d 229]; People v. Taylor (1974) 12 Cal.3d 686, 695 [117 Cal.Rptr. 70, 527 P.2d 622], disapproved on another point in People v. Palmer (2001) 24 Cal.4th 856, 867 [103 Cal.Rptr.2d 13, 15 P.3d 234].) Collateral estoppel is not an inflexible doctrine. Even if the minimal requirements for its application are satisfied, the doctrine should not be applied if considerations of policy or fairness outweigh the doctrine’s purposes as applied in a particular case. (Vandenberg, supra, at p. 829; Taylor, supra, at p. 695.) “In deciding whether the doctrine is applicable in a particular situation a court must balance the need to limit litigation against the right of a fair adversary proceeding in which a party may fully present his case. [Citation.]” (Taylor, supra, at p. 695.) “Moreover, a particular danger of injustice arises when collateral estoppel is invoked by a nonparty to the prior litigation. [Citations.] Such cases require close examination to determine whether nonmutual use of the doctrine is fair and appropriate. [Citations.]” (Vandenberg, supra, at pp. 829-830.)
California courts recognize exceptions to the general rule of collateral estoppel. One such exception is where the party to be precluded, or person in privity with that party, had inadequate incentive to fully litigate the issue in the prior proceeding. (Sutton v. Golden Gate Bridge, Highway & Transportation Dist. (1998) 68 Cal.App.4th 1149, 1155-1157 [81 Cal.Rptr.2d 155]; see Long Beach Grand Prix Assn. v. Hunt (1994) 25 Cal.App.4th 1195, 1202-1203 [31 Cal.Rptr.2d 70].)
Moreover, collateral estoppel applies between parties who were codefendants in a prior proceeding only as to issues they litigated fully and fairly as adversaries to each other. (Sutton v. Golden Gate Bridge, Highway & Transportation Dist., supra, 68 Cal.App.4th at pp. 1155-1157; Long Beach Grand Prix Assn. v. Hunt, supra, 25 Cal.App.4th at p. 1203; see Rest.2d Judgments, § 38, p. 378.) “Parties who are not adversaries to each other under the pleadings in an action involving them and a third party are bound by and entitled to the benefits of issue preclusion with respect to issues they actually litigate fully and fairly as adversaries to each other and which are essential to the judgment rendered.” (Rest.2d Judgments, § 38, p. 378.)
*98b. Flex Had No Meaningful Incentive to Adjudicate the Issue of Gold’s Gym’s Comparative Fault in the Action on the Complaint and the Issue Was Not Fully and Fairly Litigated
As discussed, Flex and Gold’s Gym were named as codefendants in the complaint. For trial, their cross-complaints against each other were severed from the complaint. Bostick presented evidence at trial on the complaint to support his claims that Gold’s Gym negligently failed to warn him of dangers presented by ordinary use of the Smith machine and that Gold’s Gym, as a participant in the chain of distribution, was jointly and severally liable for a product defect. The court denied Gold’s Gym’s motion for nonsuit or directed verdict as to the causes of action for negligence and strict liability, and granted a nonsuit only on the claim of breach of warranty. After all parties had rested, Gold’s Gym agreed to pay Bostick $7.3 million in settlement and was dismissed from the action on the complaint before closing arguments. Because Gold’s Gym is not a party to the judgment on the complaint, the assertion of collateral estoppel by Gold’s Gym requires a close examination to determine whether use of the doctrine is fair and appropriate. (Vandenberg v. Superior Court, supra, 21 Cal.4th at pp. 829-830.)
As explained in part 2, ante, the rule is that those in the same chain of distribution of a defective product are jointly and severally hable to an injured plaintiff for all compensable economic and noneconomic damages caused by the defective product, notwithstanding Proposition 51. (Wimberly, supra, 56 Cal.App.4th at p. 633.) Under that rule of law, Flex’s liability to Bostick is not reduced by the comparative fault of Gold’s Gym. Instead, Flex is hable to Bostick for all economic and noneconomic damages suffered, reduced only in proportion to Bostick’s comparative fault (Daly v. General Motors Corp., supra, 20 Cal.3d at pp. 736-737). For this reason, even before Gold’s Gym was dismissed as a defendant, Flex had no meaningful incentive for purposes of the action on the complaint to adjudicate the issue of Gold’s Gym’s comparative fault.
Moreover, Gold’s Gym’s potential habihty for a product defect or failure to warn under the strict products habihty doctrine also inculpated Flex as a participant in the same chain of distribution. Any effort by Flex to estabhsh Gold’s Gym’s habihty on those theories undermined Flex’s own defense and provided no discernible benefit for Flex.
Our review of the record shows that Flex and Gold’s Gym did not, in fact, fully and fairly litigate the issue of Gold’s Gym’s comparative fault. Flex apparently heeded the risks inherent in inculpating a codefendant and did not treat Gold’s Gym as an adversary at trial. Flex’s counsel in closing argument referred to Gold’s Gym only in passing and did not attempt to shift *99responsibility to Gold’s Gym. Moreover, apart from Flex’s failure to fully litigate the issue, by the time of closing arguments Bostick also had no reason to establish Gold’s Gym’s responsibility for his injury and did not attempt to do so. Bostick had settled with Gold’s Gym, wished to maximize his recovery against Flex, and no longer had reason to show that Gold’s Gym was at fault. The lack of a full and fair litigation of the issue of the comparative fault of Gold’s Gym precludes the application of collateral estoppel.
We therefore hold that the jury’s finding that the percentage of fault attributable to “other entities” was zero cannot be binding upon Flex as a cross-defendant and therefore conclude that the judgment awarding total equitable indemnity in favor of Gold’s Gym and against Flex based on collateral estoppel was error. In light of that conclusion, we need not address the other grounds asserted by Flex for challenging the judgment on Gold’s Gym’s cross-complaint.

CONCLUSION

We conclude that the judgment on Bostick’s complaint must be affirmed. We also conclude that the judgment on Gold’s Gym’s cross-complaint against Flex must be reversed and the matter remanded for further proceedings to determine the amount of any equitable indemnity that Gold’s Gym may recover from Flex. Because of our holding, we need not reach the additional contentions on appeal concerning the setoff required by section 877 and equitable indemnity.

DISPOSITION

The judgment on the complaint is affirmed (case No. B171567). The judgment on the cross-complaint is reversed, and the matter is remanded for further proceedings consistent with the views expressed herein (case No. B173455). Each party is to bear its own costs on appeal.
Kitching, J., concurred.

 Proposition 51 was an initiative measure adopted by the voters in 1986 that amended Civil Code section 1431 and added sections 1431.1 through 1431.5.


 In orally presenting to the court the agreed settlement with Gold’s Gym, Bostick’s counsel set forth in detail how the $7.3 million payment was to be distributed:
1. $2.92 million was to be paid to Bostick’s attorneys;
2. $150,000 was to be put in the trust account of Bostick’s attorneys towards costs incurred;
3. $1.23 million was to be paid to Bostick through his attorneys’ trust account;
4. $3 million was to be paid to a structured settlement company designated by Bostick and his attorneys.


 Unless otherwise indicated, all statutory references are to the Code of Civil Procedure.


 Section 877.6, subdivision (c) bars any claim for equitable indemnity by a nonsettling tortfeasor against a settling tortfeasor, but the statute does not preclude a claim for equitable indemnity by a settling tortfeasor against a nonsettling tortfeasor.


See footnote, ante, page 80.


 Although the jury was instructed in negligence as well as strict products liability and it found that Hex was liable under both theories, we view the negligence here as encompassed within the cause of action for strict products liability because the negligence at issue involved the design and manufacture of the defective product that caused Bostick’s personal injuries.


 To the extent that Daly v. General Motors Corp., supra, 20 Cal.3d at page 742, applies the term “comparative fault” in strict products liability as a basis for reducing the damages assessed against a defendant by the comparative fault of the plaintiff, such an analysis is inapplicable here, and is inconsistent with the purposes of Proposition 51 as enunciated by the voters in its language.
As stated previously, Proposition 51 was adopted to eliminate inequities that existed under *95the system of joint and several liability where defendants, who were perceived to have “deep pockets” or had insurance coverage, were included in litigation “even though there was little or no basis for finding them at fault," and that defendants were held liable for all the damage even when they were found to share only “a fraction of the fault.” (Civ. Code, § 1431.1, subd. (b).) To remedy these inequities, Proposition 51 sought to hold defendants in tort actions financially liable in closer proportion to their degree of fault. (Civ. Code, § 1431.1, subd. (c).) The language of Proposition 51 is clear on its face: It was intended to apply to defendants and only when their fault is comparable. This analysis is compatible both with the public policy behind strict products liability as explained in Wimberly, namely to place the costs associated with a defective product on those who are most able to absorb them (Wimberly, supra, 56 Cal.App.4th at pp. 630-633), and with the intent of Proposition 51 as clearly enunciated in Civil Code sections 1431.1 through 1431.5.


 Arena v. Owens-Corning Fiberglas Corp. (1998) 63 Cal.App.4th 1178 [74 Cal.Rptr.2d 580] and Wilson v. John Crane, Inc., supra, 81 Cal.App.4th 847, are distinguished. Arena “determine[d] that Proposition 51 is applicable in a strict liability asbestos exposure case where multiple products cause the plaintiffs injuries and the evidence provides a basis to allocate liability for noneconomic damages between the defective products.” (Arena, supra, at p. 1198, italics added.) Wilson, another asbestos case with multiple products causing the plaintiff s injury, followed Arena, which was from the same appellate district. (Wilson, supra, at pp. 852, 859.) As noted, this case involves a single defective product and all defendants are in the same chain of distribution of that product.